Citation Nr: 1437550	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-11 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 (West 2002).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1980 to May 1981.  He died on June [redacted], 2005 and the appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the RO in Wichita, Kansas.

In the April 2011 substantive appeal, the appellant requested to appear at a hearing before the Board at her local RO office.  A videoconference hearing was scheduled for February 8, 2012, but the appellant asked that the hearing be rescheduled in a March 2012 correspondence.  A travelboard hearing was then scheduled for June 4, 2012.  The appellant failed to appear for the hearing, and several days later her representative withdrew the request for a hearing in accordance with  38 C.F.R. § 20.704(e) (2013).  The Board will therefore proceed with a decision in this case. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in June 2005 due solely to the effects of a Methadone overdose. 

2.  The Veteran's VA treatment in June 2005 was not the proximate cause of his death and there is no evidence of any unforeseeable consequence or showing of additional disability as the result of carelessness, negligence, lack of proper skill, error of judgment or similar instance of fault on the part of VA in providing care which caused or substantially and materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death in June 2005 was the result of VA negligence in the prescription of the narcotic, Oxycodone.  The Veteran's death certificate shows that he died on June [redacted], 2005 due solely to the effects of a Methadone overdose.  The appellant contends, in essence, that VA was negligent in prescribing Oxycodone to her father, a schizophrenic who was suicidal and had a known substance abuse problem, and his overuse of the medication led to his death.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, DIC shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, as in this case, the appellant must show that the VA treatment in question resulted in additional disability or death, and that the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.
To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability or death, does not establish cause.  Id. 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

After review of the evidence, the Board finds that the Veteran's death was not due to VA treatment at the Topeka VA Medical Center (VAMC) in June 2005.  The competent evidence also establishes that VA's treatment did not include any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The Veteran's certificate of death shows that he died on June [redacted], 2005 due to a Methadone overdose, but the record clearly shows that the Veteran was not in receipt of Methadone from VA at the time of his death.  

Clinical records from the Topeka VAMC show that the Veteran was treated for several conditions in the years prior to his death, including low back pain and a psychiatric disorder diagnosed as a schizoaffective disorder, depressive type, and alcohol and cannabis dependence.  In June 2004, he was seen for a psychotropic medication follow-up a few weeks after a psychiatric admission.  His mental health physician noted a chief complaint of back pain, but also noted that the Veteran was well-known for drug seeking behavior.  The Veteran reported receiving treatment in the Methadone clinic (presumably for substance abuse) and his active inpatient medication list showed a prescription for Oxycodone.  

A year later, in April 2005, the Veteran returned to the VAMC with similar complaints of severe low back pain.  He requested a refill of his narcotics and his primary care physician discussed a reduction in the Veteran's narcotic dosing, as well as a switch to a longer acting agent such as Methadone.  In May 2005, the Veteran requested a Methadone prescription from the VA, but his primary care physician refused to provide further narcotics due to the Veteran's history of noncompliance and abuse.  The physician also observed that the Veteran was receiving narcotic analgesics from a non-VA provider in the community and his laboratory results were consistent with the abuse of both prescription and illegal substances.  The VA primary care doctor recommended that VA not provide narcotics or other controlled substances to the Veteran.  

Shortly before his death in June 2005, the Veteran was admitted to the Topeka VAMC for treatment of schizoaffective disorder.  He reported suicidal ideation and was verbally abusive towards his primary care physician, stating that he was taken off pain medication "cold turkey" and required large doses of Methadone.  He was discharged the next day and at that time reported that he was not actually suicidal and had only told people he was in order to secure admission to the hospital.  He requested a large amount of narcotics and the treating VA psychiatrist refused.  No additional medication was provided as the Veteran was found to have plenty at home and the Veteran refused the opportunity for detoxification.  Approximately a week later, the Veteran died due to a Methadone overdose.

The Veteran was clearly not prescribed or otherwise provided Methadone from the VAMC at the time of his death.  In fact, his VA clinical records establish that he requested the medication in May 2005 and June 2005, but the request was denied due to his history of substance abuse.  In May 2005, the Veteran's VA primary care doctor noted that the Veteran was also receiving treatment from a private physician who was prescribing narcotics.  Although the appellant contends that the Veteran's death was caused by his VA-prescribed Oxycodone, the death certificate clearly shows that the Veteran died as a result of a Methadone overdose.  A VA physician who reviewed the claims file in November 2010 opined that the metabolism of Methadone and Oxycodone are very different and drug testing would distinguish between the two substances.  The Veteran's death due to Methadone toxicity was not related to his VA prescribed-medication and was instead due to a substance not prescribed by VA.  The VA physician concluded that the Veteran's VAMC treatment did not contribute to or hasten the Veteran's death.  

The Board has considered the statements of the appellant linking her father's death to VA's treatment and prescription of Oxycodone.  However, as a layperson she clearly lacks the necessary expertise to render a competent opinion regarding the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, her opinion is clearly outweighed by the competent medical evidence of record including the contents of the Veteran's VAMC treatment records and the medical opinion rendered by the November 2010 VA physician.  The competent medical evidence of record therefore establishes that the Veteran's death was not due to VA treatment and/or any incident of negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Therefore, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist an appellant in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in an April 2010 letter.  The April 2010 letter also provided notice regarding the disability-rating and effective-date elements of the claim, as well as 1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained pertinent records reported by the appellant, including the Veteran's service records and records of VA treatment.  Additionally, VA obtained a proper medical opinion in response to the appellant's claim in November 2010.  The Board therefore finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.


REMAND

The December 2010 rating decision on appeal also denied reopening the claim for entitlement to service connection for the cause of the Veteran's death.  In a January 2011 statement, the Veteran referenced the Veteran's "service connected 100% disability" and expressed disagreement with the December 2010 rating decision.  The Board therefore finds that she filed a notice of disagreement (NOD) with the continued denial of service connection for the cause of the Veteran's death.  This issue was also addressed by the appellant's representative in a May 2014 brief to the Board.  

As the appellant has not been provided a statement of the case (SOC) in response to the NOD, a remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the appellant and her representative on the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the appellant perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


